IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JANE E. DAVIS, JANE E. DAVIS,                :   No. 477 MAL 2019
EXECUTRIX OF THE ESTATE OF ROBERT            :
N. DAVIS, DECEASED, L.P.D, MINOR,            :
C.N.D., MINOR, ROBERT N. DAVIS,              :   Petition for Allowance of Appeal
ESTATE, DECEASED,                            :   from the Order of the Superior
                                             :   Court
                   Petitioners               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
VOLKSWAGEN GROUP OF AMERICA,                 :
INC., VOLKSWAGEN                             :
AKTIENGESELLESCHAFT, ALSO KNOWN              :
AS VOLKSWAGEN AG AND THE ESTATE              :
OF ALFRED N. HANNA; HANNA'S AUTO &           :
TRUCK RECYCLING; HANNA AUTO                  :
WORKS AND RECYCLING; AND HANNA               :
NORTH PARTNERSHIP,                           :
                                             :
                   Respondents               :


                                     ORDER



PER CURIAM

     AND NOW, this 4th day of February, 2020, the Petition for Allowance of Appeal is

DENIED.